DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claims filed 10 September 2021 for application 16/194,919. Claims 1, 4, and 7 have been amended. Claims 2, 5, and 8 have been canceled. Currently claims 1, 3, 4, 6, 7, and 9 are pending and have been examined.
Applicant’s arguments with respect to the §112(b) rejection of claims 1, 4, and 7 have been fully considered and are persuasive. The §112(b) rejection of claims 1, 4, and 7 have been withdrawn.
Applicant’s arguments with respect to the objection to the specification has been fully considered and is persuasive. The objection to the specification has been withdrawn.


Information Disclosure Statement
Information disclosure statement (IDS) was submitted on September 10, 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 4, 6, 7, and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards abstract ideas without significantly more. 
claim 1, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a system (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next step (Step 2A, prong 1) of the analysis, the limitations of assign each decision node in a tree-based decision model to an adverse action code, the tree-based decision model using one or more factors to determine a fraud score for a transaction, the tree-based decision model determining a probability of risk at each decision node; calculate, for the tree-based decision model, a difference in the probability of risk between child nodes and respective parent nodes beginning with a cell in the tree-based decision model associated with the probability of risk for the transaction; determine the parent decision node associated with the greatest difference in risk; determine the adverse action code associated with the determined parent decision node; under the broadest reasonable interpretation, recites mathematical relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. In the same step, the limitation, associate the determined adverse action code with a highest contributing factor of the one or more factors affecting the fraud score for the transaction, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas. So, the claim recites judicial exceptions.
In the next step (Step 2A, prong 2) of the analysis, the limitations, a risk determination system, the risk determination system comprising: a non-transitory data storage configured to store computer executable instructions for a risk determination system; and a hardware processor programmed to execute the computer executable instructions in the non-transitory data storage to cause the risk  because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance the step of printing a menu that was generated through an abstract process in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42 (Fed. Cir. 2016) and the mere generic presentation of collected and analyzed data in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016).
In the last step (Step 2B) of the analysis, the additional elements do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a system comprising a data storage storing computer executable instructions and a processor to execute them, is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The recitation of the “display…” limitation is merely receiving or transmitting data over a network that is recited at a high level of generality, and, as discussed in MPEP 2106.05(d) II is also well-understood, routine and conventional. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception 
Regarding claim 3, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a system (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next step (Step 2A, prong 1) of the analysis, the limitation of wherein the tree-based decision model comprises at least one of: a random forest model or a gradient boosted model, under the broadest reasonable interpretation, involves mathematical relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. 
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 4, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next step (Step 2A, prong 1) of the analysis, the limitations of assigning each decision node in a tree-based decision model to an adverse action code, the tree-based decision model using one or more factors to determine a fraud score for a transaction, the tree-based decision model determining a probability of risk at each decision node; calculating, for the tree-based decision model, a difference in 
In the next step (Step 2A, prong 2) of the analysis, the limitation, a computer-implemented method for determining action codes in a tree-based decision model, the computer-implemented method comprising, as implemented by one or more computing devices within a risk determination system configured with specific executable instructions, is considered to be an additional element. However, it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a method comprising computing devices with executable instructions) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. In the same step, the limitation, and displaying adverse action code information, is considered to be another additional element and as recited  because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance the step of printing a menu that was generated through an abstract process in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42 (Fed. Cir. 2016) and the mere generic presentation of collected and analyzed data in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016).
In the last step (Step 2B) of the analysis, the additional elements do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a method comprising computing devices with executable instructions, is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The recitation of the “displaying…” limitation is merely receiving or transmitting data over a network that is recited at a high level of generality, and, as discussed in MPEP 2106.05(d) II is also well-understood, routine and conventional. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 6, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next step (Step 2A, prong 1) of the analysis, the limitation of wherein the tree-based decision model comprises at least one of: a random forest model or a gradient boosted model, under the broadest reasonable interpretation, involves mathematical relationships and calculations. So, the 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 7, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a non-transitory computer readable medium (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next step (Step 2A, prong 1) of the analysis, the limitations of assign each decision node in a tree-based decision model to an adverse action code, the tree-based decision model using one or more factors to determine a fraud score for a transaction, the tree-based decision model determining a probability of risk at each decision node; calculate, for the tree-based decision model, a difference in the probability of risk between child nodes and respective parent nodes beginning with a cell in the tree-based decision model associated with the probability of risk for the transaction; determine the parent decision node associated with the greatest difference in risk; and determine the adverse action code associated with the determined parent decision node, under the broadest reasonable interpretation, involves mathematical relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. In the same step, the limitation, associate the determined adverse action code with a highest contributing factor of the one or more factors affecting the fraud score for the transaction, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be 
In the next step (Step 2A, prong 2) of the analysis, the limitation, non-transitory computer readable medium storing computer executable instructions thereon, the computer executable instructions when executed cause a risk determination system to at least, is considered to be an additional element. However, it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a medium storing computer executable instructions that are executed) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. In the same step, the limitation, and display adverse action code information, is considered to be another additional element and as recited represents insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance the step of printing a menu that was generated through an abstract process in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42 (Fed. Cir. 2016) and the mere generic presentation of collected and analyzed data in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016).
In the last step (Step 2B) of the analysis, the additional elements do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a medium storing computer executable instructions that are executed, is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an 
Regarding claim 9, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a non-transitory computer readable medium (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next step (Step 2A, prong 1) of the analysis, the limitation of wherein the tree-based decision model comprises at least one of: a random forest model or a gradient boosted model, under the broadest reasonable interpretation, involves mathematical relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. 
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Robida et al (US 20070214076 A1) in view of Kolhatkar et al (US 20130018795 A1).
Regarding claim 1
Robida teaches: A risk determination system, the risk determination system comprising: a non-transitory data storage configured to store computer executable instructions for a risk determination system ([0034] The computing system 100 further includes a memory 130, such as random access memory ("RAM") for temporary storage of information and a read only memory ("ROM") for permanent storage of information, and a mass storage device 120, such as a hard drive, diskette, or optical media storage device); 
and a hardware processor programmed to execute the computer executable instructions in the non-transitory data storage to cause the risk determination system to ([0034] In one embodiment, the exemplary computing system 100 includes a central processing unit ("CPU") 105, which may include a conventional microprocessor): 
assign each decision node in a tree-based decision model to an adverse action code ([0040] A segmentation structure may include multiple segments arranged in a tree configuration, wherein certain segments are parents, or children, of other segments. A segment hierarchy includes the segment to which an individual is assigned and each of the parent segments to the assigned segment. FIG. 7, described in detail below, illustrates a segmentation structure having multiple levels of segments to which individuals may be assigned. In one embodiment, the segments are each configured to be associated with individuals that each have certain similar attributes. [0100] FIG. 17 is one embodiment of a flowchart illustrating an exemplary process of allocating adverse action codes to various segments in a segment hierarchy)
([0057] FIG. 7 illustrates one embodiment of the segmentation structure of FIG. 6 having first through fifth level segments. In the embodiment of FIG. 7, the bankruptcy segment 650 is further subdivided into higher risk segment 710 and lower risk segment 720. In one embodiment, assignment of individuals to either the higher risk segment 710 or the lower risk segment 720 is determined according to preliminary risk scores for respective individuals. In other embodiments, other criteria may be used to segment individuals into the higher risk segment 710 or the lower risk segment 720);
calculate, for the tree-based decision model, a difference in the probability of risk between child nodes and respective parent nodes beginning with a cell in the tree-based decision model associated with the probability of risk for the transaction ([0100] the penalty for being assigned to the previous bankruptcy segment 410 (FIG. 7) is 20, and the penalty for assignment to the higher bankruptcy risk segment 610 is 15. Thus, in the example discussed with reference to FIG. 17, for an individual assigned to the higher bankruptcy risk segment 610, the total possible final risk score is 65. [0102] In the example of FIG. 70, the penalty for assignment to the previous bankruptcy segment is 20 and the difference between the highest final risk score and the actual final risk score is 50 (for example, 100-50=50). [0098] If additional parent groups are present, the process continues to a block 1660 where the parent group of the previously selected segment is selected for allotment analysis); 
determine the parent decision node associated with the greatest difference in risk ([0102]In this example, one adverse action code is allotted to indicate segmentation to the previous bankruptcy segment if the ratio is greater than 12.5%. Because the determined ratio of 40% is greater than 12.5%. Note: The previous bankruptcy segment. Corresponds to the parent decision node);
([0102] In this example, one adverse action code is allotted to indicate segmentation to the previous bankruptcy segment);
associate the determined adverse action code with a highest contributing factor of the one or more factors affecting the fraud score for the transaction ([0102] In this example, one adverse action code is allotted to indicate segmentation to the previous bankruptcy segment if the ratio is greater than 12.5%);
and display adverse action code information ([0102] this allotted adverse action code returned to the customer. [0036] In one embodiment, the I/O devices and interfaces 110 include one or more display device, such as a monitor, that allows the visual presentation of data to a user. Note: Figure 1 shows I/O devices and interfaces connected to the customer via network).
However, Robida does not explicitly disclose: the tree-based decision model using one or more factors to determine a fraud score for a transaction.
Kolhatkar teaches, in an analogous system: the tree-based decision model using one or more factors to determine a fraud score for a transaction ([0031] The fraud scoring component 2.5 may be configured to utilize multiple predictive algorithms in general as well as within a given use case. The predictive algorithms may include, but are not limited to, regression, decision trees. The result of the fraud scoring component 2.5 is a probabilistic score).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Robida to incorporate the teachings of Kolhatkar to use a fraud score. One would have been motivated to do this modification because doing so would give the benefit of incorporating new fraudulent behaviors into the predictive algorithms as taught by Kolhatkar paragraph [0031].
Regarding claim 3
The system of Robida and Kolhatkar teach: The risk determination system of Claim 1 (as shown above).
However Robida does not explicitly disclose: wherein the tree-based decision model comprises at least one of: a random forest model or a gradient boosted model.
Kolhatkar teaches: wherein the tree-based decision model comprises at least one of: a random forest model or a gradient boosted model ([0031] The predictive algorithms may include, but are not limited to, regression, decision trees, neural networks, random forest, and genetic algorithms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Robida to incorporate the teachings of Kolhatkar to use random forest. One would have been motivated to do this modification because doing so would give the benefit of configuring the fraud scoring component to utilize multiple predictive algorithms in general as well as within a given use case as taught by Kolhatkar paragraph [0031].

Regarding claim 4
Robida teaches: A computer-implemented method for determining action codes in a tree-based decision model, the computer-implemented method comprising, as implemented by one or more computing devices within a risk determination system configured with specific executable instructions ([0034] Typically, the modules of the computing system 100 are connected to the computer. [0033] In general, the word module, as used herein, refers to logic embodied in hardware or firmware, or to a collection of software instructions): 
([0040] A segmentation structure may include multiple segments arranged in a tree configuration, wherein certain segments are parents, or children, of other segments. A segment hierarchy includes the segment to which an individual is assigned and each of the parent segments to the assigned segment. FIG. 7, described in detail below, illustrates a segmentation structure having multiple levels of segments to which individuals may be assigned. In one embodiment, the segments are each configured to be associated with individuals that each have certain similar attributes. [0100] FIG. 17 is one embodiment of a flowchart illustrating an exemplary process of allocating adverse action codes to various segments in a segment hierarchy)
calculating, for the tree-based decision model, a difference in the probability of risk between child nodes and respective parent nodes beginning with a cell in the tree-based decision model associated with the probability of risk for the transaction ([0100] the penalty for being assigned to the previous bankruptcy segment 410 (FIG. 7) is 20, and the penalty for assignment to the higher bankruptcy risk segment 610 is 15. Thus, in the example discussed with reference to FIG. 17, for an individual assigned to the higher bankruptcy risk segment 610, the total possible final risk score is 65. [0102] In the example of FIG. 70, the penalty for assignment to the previous bankruptcy segment is 20 and the difference between the highest final risk score and the actual final risk score is 50 (for example, 100-50=50). [0098] If additional parent groups are present, the process continues to a block 1660 where the parent group of the previously selected segment is selected for allotment analysis); 
determining the parent decision node associated with the greatest difference in risk ([0102]In this example, one adverse action code is allotted to indicate segmentation to the previous bankruptcy segment if the ratio is greater than 12.5%. Because the determined ratio of 40% is greater than 12.5%. Note: The previous bankruptcy segment. Corresponds to the parent decision node);
determining the adverse action code associated with the determined parent decision node ([0102] In this example, one adverse action code is allotted to indicate segmentation to the previous bankruptcy segment);
associating the determined adverse action code with a highest contributing factor of the one or more factors affecting the fraud score for the transaction ([0102] In this example, one adverse action code is allotted to indicate segmentation to the previous bankruptcy segment if the ratio is greater than 12.5%);
and displaying adverse action code information ([0102] this allotted adverse action code returned to the customer. [0036] In one embodiment, the I/O devices and interfaces 110 include one or more display device, such as a monitor, that allows the visual presentation of data to a user. Note: Figure 1 shows I/O devices and interfaces connected to the customer via network).
However, Robida does not explicitly disclose: the tree-based decision model using one or more factors to determine a fraud score for a transaction.
Kolhatkar teaches, in an analogous system: the tree-based decision model using one or more factors to determine a fraud score for a transaction ([0031] The fraud scoring component 2.5 may be configured to utilize multiple predictive algorithms in general as well as within a given use case. The predictive algorithms may include, but are not limited to, regression, decision trees. The result of the fraud scoring component 2.5 is a probabilistic score).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Robida to incorporate the teachings of Kolhatkar to use a fraud score. One would have been motivated to do this 

Regarding claim 6
The system of Robida and Kolhatkar teach: The computer-implemented method of Claim 4 (as shown above).
However the system of Robida and Kolhatkar does not explicitly disclose: wherein the tree-based decision model comprises at least one of: a random forest model or a gradient boosted model.
Kolhatkar teaches: wherein the tree-based decision model comprises at least one of: a random forest model or a gradient boosted model ([0031] The predictive algorithms may include, but are not limited to, regression, decision trees, neural networks, random forest, and genetic algorithms [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Robida to incorporate the teachings of Kolhatkar to use random forest. One would have been motivated to do this modification because doing so would give the benefit of configuring the fraud scoring component to utilize multiple predictive algorithms in general as well as within a given use case as taught by Kolhatkar paragraph [0031].

Regarding claim 7
Robida teaches: Non-transitory computer readable medium storing computer executable instructions thereon, the computer executable instructions when executed cause a risk determination system to at least ([0034] The computing system 100 further includes a memory 130, such as random access memory ("RAM") for temporary storage of information and a read only memory ("ROM") for permanent storage of information, and a mass storage device 120, such as a hard drive, diskette, or optical media storage device): 
assign each decision node in a tree-based decision model to an adverse action code ([0040] A segmentation structure may include multiple segments arranged in a tree configuration, wherein certain segments are parents, or children, of other segments. A segment hierarchy includes the segment to which an individual is assigned and each of the parent segments to the assigned segment. FIG. 7, described in detail below, illustrates a segmentation structure having multiple levels of segments to which individuals may be assigned. In one embodiment, the segments are each configured to be associated with individuals that each have certain similar attributes. [0100] FIG. 17 is one embodiment of a flowchart illustrating an exemplary process of allocating adverse action codes to various segments in a segment hierarchy)
the tree-based decision model determining a probability of risk at each decision node ([0057] FIG. 7 illustrates one embodiment of the segmentation structure of FIG. 6 having first through fifth level segments. In the embodiment of FIG. 7, the bankruptcy segment 650 is further subdivided into higher risk segment 710 and lower risk segment 720. In one embodiment, assignment of individuals to either the higher risk segment 710 or the lower risk segment 720 is determined according to preliminary risk scores for respective individuals. In other embodiments, other criteria may be used to segment individuals into the higher risk segment 710 or the lower risk segment 720);
calculate, for the tree-based decision model, a difference in the probability of risk between child nodes and respective parent nodes beginning with a cell in the tree-based decision model associated with the probability of risk for the transaction ([0100] the penalty for being assigned to the previous bankruptcy segment 410 (FIG. 7) is 20, and the penalty for assignment to the higher bankruptcy risk segment 610 is 15. Thus, in the example discussed with reference to FIG. 17, for an individual assigned to the higher bankruptcy risk segment 610, the total possible final risk score is 65. [0102] In the example of FIG. 70, the penalty for assignment to the previous bankruptcy segment is 20 and the difference between the highest final risk score and the actual final risk score is 50 (for example, 100-50=50). [0098] If additional parent groups are present, the process continues to a block 1660 where the parent group of the previously selected segment is selected for allotment analysis); 
determine the parent decision node associated with the greatest difference in risk ([0102]In this example, one adverse action code is allotted to indicate segmentation to the previous bankruptcy segment if the ratio is greater than 12.5%. Because the determined ratio of 40% is greater than 12.5%. Note: The previous bankruptcy segment. Corresponds to the parent decision node);
determine the adverse action code associated with the determined parent decision node ([0102] In this example, one adverse action code is allotted to indicate segmentation to the previous bankruptcy segment);
associate the determined adverse action code with a highest contributing factor of the one or more factors affecting the fraud score for the transaction ([0102] In this example, one adverse action code is allotted to indicate segmentation to the previous bankruptcy segment if the ratio is greater than 12.5%);
and display adverse action code information ([0102] this allotted adverse action code returned to the customer. [0036] In one embodiment, the I/O devices and interfaces 110 include one or more display device, such as a monitor, that allows the visual presentation of data to a user. Note: Figure 1 shows I/O devices and interfaces connected to the customer via network).
However, Robida does not explicitly disclose: the tree-based decision model using one or more factors to determine a fraud score for a transaction.
Kolhatkar teaches, in an analogous system: the tree-based decision model using one or more factors to determine a fraud score for a transaction ([0031] The fraud scoring component 2.5 may be configured to utilize multiple predictive algorithms in general as well as within a given use case. The predictive algorithms may include, but are not limited to, regression, decision trees. The result of the fraud scoring component 2.5 is a probabilistic score).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Robida to incorporate the teachings of Kolhatkar to use a fraud score. One would have been motivated to do this modification because doing so would give the benefit of incorporating new fraudulent behaviors into the predictive algorithms as taught by Kolhatkar paragraph [0031].

Regarding claim 9
The system of Robida and Kolhatkar teach: The non-transitory computer readable medium of Claim 7 (as shown above).
However Robida does not explicitly disclose: wherein the tree-based decision model comprises at least one of: a random forest model or a gradient boosted model.
Kolhatkar teaches: wherein the tree-based decision model comprises at least one of: a random forest model or a gradient boosted model ([0031] The predictive algorithms may include, but are not limited to, regression, decision trees, neural networks, random forest, and genetic algorithms).
.

Response to Arguments
Applicant's arguments, filed 10 September 2021, regarding the rejection of independent claims 1, 4, and 7 under 35 U.S.C. § 101 have been fully considered but they are not persuasive. Claims 1, 3, 4, 6, 7, and 9 are rejected under 35 U.S.C. 101 as shown above because the claimed invention is directed towards abstract ideas without significantly more. 
On pages 6-8 of remarks, Applicant argues that the independent claims 1, 4, and 7 are not directed towards abstract ideas. Examiner respectfully disagrees. In Step 2A, prong 1 of the analysis, the limitations of assign each decision node in a tree-based decision model to an adverse action code, the tree-based decision model using one or more factors to determine a fraud score for a transaction, the tree-based decision model determining a probability of risk at each decision node; calculate, for the tree-based decision model, a difference in the probability of risk between child nodes and respective parent nodes beginning with a cell in the tree-based decision model associated with the probability of risk for the transaction; determine the parent decision node associated with the greatest difference in risk; determine the adverse action code associated with the determined parent decision node; under the broadest reasonable interpretation, recites mathematical relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. In the same step, the limitation, associate the determined adverse action code with a highest 
On page 11 of remarks, Applicant argues that the present claims involve many improvements in the technology, such as the ones listed in paragraph 2 of page 11. Examiner respectfully disagrees because as shown above the “assign..”, “determine…”, and “associate…” limitations are considered to be judicial exceptions in Step 2A, prong 1 of the 101 analysis. The “display…” limitation is considered to be an additional element and as recited represents insignificant extra-solution activity in Step 2A, prong 2 of the 101 analysis. In the last step (Step 2B) of the analysis, this limitation remains insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. Hence, the claims are not patent eligible.
Furthermore, applicant's arguments on Page 11 of remarks, with respect to the rejection of dependent claims 3, 6, and 7 under 35 USC § 101 have been fully considered but they are not persuasive because the claims 3, 6, and 7 depend from one of the independent claims 1, 4, or 7 and are rejected for the same reasons as their respective independent claims as shown above.
Applicant’s arguments, see Page 13 of remarks, with respect to the amendments as recited in claim 1 (and similarly in claims 4 and 7) have been considered but are moot because the new ground of rejection (citing new reference combination of Robida and Kolhatkar for teaching the amendments) 
Specifically Applicant’s asserts, in Paragraph 2 of Page 14 of remarks, that Robida alone or in combination with Diev fails to teach the features  “assign each decision node in a tree-based decision model to an adverse action code, the tree-based decision model using one or more factors to determine a fraud score for a transaction, the tree-based decision model determining a probability of risk at each decision node” and “associate the determined adverse action code with a highest contributing factor of the one or more factors affecting the fraud score for the transaction” feature  as recited in claim 1 (and similarly in claims 4 and 7). Examiner respectfully disagrees. 
The combination of Robida and Kolhatkar teaches: “assign each decision node in a tree-based decision model to an adverse action code, the tree-based decision model using one or more factors to determine a fraud score for a transaction, the tree-based decision model determining a probability of risk at each decision node”. Robida paragraph [0040] states A segmentation structure may include multiple segments arranged in a tree configuration, wherein certain segments are parents, or children, of other segments. A segment hierarchy includes the segment to which an individual is assigned and each of the parent segments to the assigned segment. FIG. 7, described in detail below, illustrates a segmentation structure having multiple levels of segments to which individuals may be assigned. In one embodiment, the segments are each configured to be associated with individuals that each have certain similar attributes, and Robida paragraph [0100] states, FIG. 17 is one embodiment of a flowchart illustrating an exemplary process of allocating adverse action codes to various segments in a segment hierarchy, which examiner is interpreting as assign each decision node in a tree-based decision model to an adverse action code. Kolhatkar paragraph [0031] states, The fraud scoring component 2.5 may be configured to utilize multiple predictive algorithms in general as well as within a given use case. The predictive algorithms may include, but are not limited to, regression, decision trees. The result of the 
Robida also teaches “associate the determined adverse action code with a highest contributing factor of the one or more factors affecting the fraud score for the transaction” in paragraph [0102]. Paragraph [0102] states, In this example, one adverse action code is allotted to indicate segmentation to the previous bankruptcy segment if the ratio is greater than 12.5%, which examiner is interpreting as “associate the determined adverse action code with a highest contributing factor of the one or more factors affecting the fraud score for the transaction”.

Furthermore, applicant's arguments on Page 15 of remarks, with respect to the rejection of dependent claims 3, 6, and 7 under 35 USC § 103 have been fully considered but they are not persuasive because the claims 3, 6, and 7 depend from one of the independent claims 1, 4, or 7 and are rejected for the same reasons as their respective independent claims as shown above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rope et al (US 20150186529 A1) discloses Condensing Hierarchical Data.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369. The examiner can normally be reached Mon-Fri 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/CHAITANYA R JAYAKUMAR/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128